Citation Nr: 0622494	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  02-21 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to right nephrectomy.

2.  Entitlement to service connection for status post 
cerebrovascular accident with residuals as secondary to 
service-connected right nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida that denied service 
connection for hypertension and for status post 
cerebrovascular accident, both claimed as secondary to the 
service-connected right nephrectomy.

A February 2005 rating decision granted service connection 
for post-traumatic stress disorder (PTSD) and, in March 2006, 
the veteran's representative raised for the first time the 
claim of service connection for hypertension and residuals of 
cerebrovascular accident as secondary to the 
service-connected PTSD.  This matter has not been adjudicated 
or developed for appeal and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Service connection is in effect for right nephrectomy.  

2.  Hypertension was not manifest in service or within one 
year of separation and is unrelated to service.  

3.  The veteran does not have any hypertension due his 
service-connected right nephrectomy.  

4.  Cerebrovascular accident or its residuals were not 
manifest in service or within one year of separation and is 
unrelated to service.  

5.  The veteran does not have any status post cerebrovascular 
accident residuals due to his service-connected right 
nephrectomy.



CONCLUSIONS OF LAW

1.  Hypertension was not proximately due or the result of a 
service-connected right nephrectomy.  38 C.F.R. § 3.310; 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

2.  Status post cerebrovascular accident with residuals was 
not incurred or aggravated in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Hypertension or cerebrovascular accident may be presumed to 
have been incurred in service if it is manifest to a degree 
of 10 percent within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

The veteran claims that hypertension is due to his 
service-connected nephrectomy and that the hypertension 
caused his cerebrovascular accident.

In this case, neither hypertension nor cerebrovascular 
accident was diagnosed in service and no competent evidence 
indicates that they had their onset in service or were 
manifest to a compensable degree within one year of 
separation.  To the contrary, a VA physician in November 2005 
reviewed the veteran's claims folder and indicated that 
hypertension was first diagnosed in 1997 or 1998 as nearly as 
he could tell from reviewing the claims folder, that the 
veteran was normotensive and on no medications in 1989 and 
1992, and that the veteran's cerebrovascular accident 
occurred in 1998.  No evidence establishes that either 
hypertension or cerebrovascular accident was present earlier.

Additionally, no competent evidence of record indicates that 
either hypertension or the cerebrovascular accident and its 
residuals were caused, in whole or in part, by the veteran's 
service-connected nephrectomy, and the VA physician opined in 
November 2005 that the veteran's hypertension was not caused 
by or the result of the veteran's service-connected right 
nephrectomy.  In arriving at his conclusion, he noted that 
the veteran was normotensive in 1989 and 1992; that there was 
no evidence of renal function impairment as recently as 
January 2004; and that the left kidney had compensated well 
for many years.  He noted that the veteran had evidence, 
moreover, of significant other risk factors for vascular 
disease.  A VA physician who had considered the matter prior 
to him had stated, in August 2001, that it was impossible to 
know, without resorting to speculation, if a relationship 
existed between the hypertension and stroke and the 
service-connected nephrectomy.  

There is negative evidence against the claims which does 
pertain directly to the veteran.  Against that is the 
representative's May 2005 submission of treatise information 
on the pathogenesis of hypertension in renal failure.  It is 
not as probative as the November 2005 VA medical opinion.  
The treatise does not take into account the specifics of the 
veteran's case like the November 2005 VA physician did.  That 
physician, incidentally, noted that there has been no renal 
function impairment, which calls into question even the 
relevance of the treatise information.  

The veteran has made assertions which require medical 
expertise for them to be considered competent evidence.  One 
of them is his September 1998 contention that he developed 
his hypertension shortly after service.  He is not able to 
establish this type of proof by his own testimony, however, 
as he is a layperson.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  


The preponderance of the evidence is against the claims.  
Accordingly, the claims should be denied.  38 U.S.C.A. § 5107 
(West 2002).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in a March 2001 letter.  These claims 
had been denied on the basis that they were not well grounded 
in December 1999, and this appeal arises from readjudication 
of the claims in September 2001 pursuant to section 7 of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The RO gave the veteran 
proper VCAA notice before readjudicating the claim.  Thus, 
there was adequate notice before the unfavorable action which 
was appealed.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, treatise evidence, lay statements, and VA 
examinations and medical opinions.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for hypertension as secondary to right 
nephrectomy is denied.

Service connection for status post cerebrovascular accident 
with residuals as secondary to service-connected right 
nephrectomy is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


